CLOPTON, J.
This court has uniformly ruled, that when the party making an objection to the admissibility of evidence does not particularize, and the ground of objection does not appear on the face of the evidence, the court is not bound to search for it, and may disregard it. The objection to the admissibility of the account, upon which the action was founded, was general. The specific objection now urged is a variance between the account and the bill of particulars. In order to ascertain whether this ground of objection existed, the court would have to compare the papers. This the court can not be required to do, without attention being called to the variance.—Tus. C. C. Oil Co. v. Perry, 85 Ala. 158; Carlisle v. Killebrew, 89 Ala. 329.
A charge requested may be properly refused, which, though it may assert a correct legal proposition on the facts hypothetically stated, ignores other facts which there is evidence tending to prove, and which avoid the legal conclusion of the charge—McLemore v. Nuckolls, 37 Ala. 662. Such is the character of the second charge asked bjr defendant. It affirms, if plaintiffs placed their claim in the hands of an attorney for collection, and insisted and claimed the account as a just claim due them by the estate of O’Bannon, and compromised it with his administrator, they are estopped from claiming the amount from defendant. It ignores the evidence conducing to show that defendant had certain items transferred from her account *143to O'Bannon’s account, on her statement that his children got the benefit of them, promising that she would pay the amount, if plaintiffs could not collect, it from O’Bannon’s estate; and that after the compromise, O’Baunon’s administrator brought suit against plaintiffs, and recovered back the amount of the items so transferred ; and that defendant defended this suit. The legal effect- of the facts, upon which defendant, in the charge, predicated an estoppel, was susceptible of being avoided by the other facts.
The first charge asked by defendant is argumentative in its nature.
Affirmed.